Name: Commission Regulation (EEC) No 30/83 of 28 December 1982 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 7/8 Official Journal of the European Communities 8 . 1 . 83 COMMISSION REGULATION (EEC) No 30/83 of 28 December 1982 on the delivery of various consignments of slammed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183/82 (2), and in particular Article 7 (5 ) thereof, Having regard to Council Regulation (EEC) No 1037/82 of 26 April 1982 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1982 food-aid programme f), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantities of skimmed-milk powder set out therein; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed-milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 3474/80 (5); whereas, in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down; Whereas Article 2 (2 ) of Regulation (EEC) No 1037/82 specifies that, provided the normal development of prices on the market is not disturbed, the supply of skimmed-milk powder as food aid shall be ensured by the buying in of skimmed-milk powder on the Community market if the quantities available from public stocks are insufficient to meet the required amount or if they do not have the characteristics necessary for their particular destination ; whereas skimmed-milk powder should now be bought on the open market to secure the necessary supplies, the condition in respect of quality being fulfilled and the quantities involved not being so large as to disturb the normal development of prices on the market; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 28 December 1982 . For the Commission Poul DALSAGER Member of the Commission (*) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20. 5 . 1982, p. 1 . (3) OJ No L 120, 1 . 5 . 1982, p. 1 . (4) OJ No L 43 , 15 . 2 . 1977, p. 1 . ( 5) OJ No L 363 , 31 . 12 . 1980, p . 50. 8 . 1 . 83 Official Journal of the European Communities No L 7/9 ANNEX (&gt;) Consignment A B 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b) affectation (EEC) No 1038 / 82 2 . Beneficiary International Committee of the Red Cross 3 . Country of destination Philippines Uruguay 4 . Total quantity of the con ­ signment 250 tonnes 100 tonnes 5 . Intervention agency responsible for delivery Belgian French 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging A red cross 10 x 10 cm and, in letters at least 1 cm high , the following inscription : 'PHL-14 / Skimmed-milk powder , enri ­ ched with vitamins A and D / Gift of the European Economic Community / Ac ­ tion of the International Committee of the Red Cross / For free distribution / Mani ­ la' 'URU-11 / Leche en polvo con vitami ­ nas A y D / Donation de la Comunidad econ6mica europea / Acci6n del Comite international de la Cruz-Roja / Desti ­ nado a la distribuci6n gratuita / Monte ­ video 9 . Delivery period Loading as soon as possible and at the latest 15 February 1983 31 January 1983 10. Stage and place of delivery Port of unloading Manila (deposited on the quay or on lighters) Port of unloading Montevideo (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception ( 4 ) Philippine National Red Cross , PO Box 280 , Manila D-2803 , Philippines ( 8 ) Cruz-Roja uruguaya , avenida 8 de Octubre 1990 , Montevideo , Uruguay 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submission of tenders  No L 7/ 10 Official Journal of the European Communities 8 . 1 . 83 Consignment C D E 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) ( b ) affectation (EEC) No 1038 / 82 2 . Beneficiary World Food Programme 3 . Country of destination Tunisia Morocco 4 . Total quantity of the con ­ signment 170 tonnes 800 tonnes 400 tonnes 5 . Intervention agency responsible for delivery German Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Intervention stock Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) Entry into stock after 1 April 1982 (' ) 8 . Markings on the packaging 'Tunisia 2518 / Dried skim ­ med-milk, non enriched / Tu ­ nis / Gift of the European Economic Community / Ac ­ tion of the World Food Pro ­ gramme' 'Morocco 2288 / EXP / Dried skimmed-milk , enriched with vitamins A and D / Casablan ­ ca / Gift of the European Economic Community / Ac ­ tion of the World Food Pro ­ gramme' 'Morocco 2288 / EXP / Dried skimmed-milk , enriched with vitamins A and D / Tangiers / Gift of the European Econo ­ mic Community / Action of the World Food Programme' 9 . Delivery period Delivery in March 1983 Delivery as soon as possible and at the latest 15 March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 January 1983 8 . 1 . 83 Official Journal of the European Communities No L 7/ 11 Consignment F 1 . Application of Council Regu ­ lations : ( a ) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Grenada 4 . Total quantity of the con ­ signment 175 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Communiy market 7. Special characteristics and /or packaging ( 3 ) ^ ( 7 ) 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to Grenada / For free distribution' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 11 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 January 1983 No L 7/ 12 Official Journal of the European Communities 8 . 1 . 83 Consignment G 1 . Application of Council Regu ­ lations: ( a) legal basis (EEC) No 1037 / 82 ( 1982 programme) (b ) affectation (EEC) No 1038 / 82 2 . Beneficiary 3 . Country of destination ^j- Ecuador 4 . Total quantity of the con ­ signment 500 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market 7 . Special characteristics and/ or packaging ( 3 ) H ¢ 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitaminas A y D / DonaciÃ n de la Comunidad econ6mica europea a Ecuador / Para distribuci6n gratuita' 9 . Delivery period Loading as soon as possible and at the latest 28 February 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country ( 6 ) 1 1 . Representative of the beneficiary responsible for reception ( 4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 January 1983 8 . 1 . 83 Official Journal of the European Communities No L 7/13 Consignment H I 1 . Application of Council Regu ­ lations: ( a ) legal basis (EEC) No 1037/ 82 ( 1982 programme) (b ) affectation (EEC ) No 1038 / 82 2. Beneficiary 3 . Country of destination ^j- Nicaragua 4 . Total quantity of the con ­ signment 1 000 tonnes ( 5 ) 200 tonnes 5 . Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder ( 2 ) Bought on the Community market , limited to the following countries : Denmark , Ireland and the United Kingdom 7 . Special characteristics and / or packaging ( 3 ) ( 7 ) 8 . Markings on the packaging 'Leche en polvo descremada enriquecida con vitaminas A y D / Donation de la Comunidad econÃ mica europea a Nicaragua / Para distribution gratuita' 9 . Delivery period Loading as soon as possible and at the latest 15 March 1983 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4 )  12 . Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submission of tenders 12 noon on 24 January 1983 No L 7/14 Official Journal of the European Communities 8 . 1 . 83 Notes: (*) This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure. ( 2) In cases where the goods come from intervention stocks, an additional notice stating the warehouses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Only in the case of delivery 'to the port of unloading' and 'free at destination' (see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77). (4 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 (see Article 6 (2 ) of Regulation (EEC) No 303/77). ( 5 ) In cases where the total quantity of a lot is a multiple of 500 tonnes, the tender submitted may relate to a partial quantity of 500 tonnes or to a multiple of 500 tonnes (see Article 14 (2 ) of Regulation (EEC) No 303/77). ( 6) Delivery fob shall be deemed to have taken place and the risks shall pass from the successful tenderer to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery. (7 ) The vitamin A content of the skimmed-milk powder must be at least 5 000 international units per 100 grams. The vitamin D content of the skimmed-milk powder must be at least 500 international units per 100 grams. The vitamin compound incorporated into the milk must be guaranteed to contain 10 times as much vitamin A as vitamin D. The vitamins incorporated in the milk must be of pharmaceutical quality and produced for human consumption. The date of manufacture of the vitaminized skimmed-milk powder must be clearly marked on the sacks . The manufacture of the vitaminized skimmed-milk powder should be, at most, one month before the date of delivery of the control certificate as mentioned in Article 8 ( 1 ) of Regulation (EEC) No 303/77. (8 ) The successful tenderer shall submit to the beneficiary's representative, on delivery, a certificate of origin, a health certificate and a commercial invoice certified by the Philippines consular authorities, all of which should be made out in English .